

EXHIBIT “G”


REGISTRATION RIGHTS AGREEMENT


THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is made as of [______ __,
2009] by and among TRESTLE HOLDINGS, INC. (to be renamed MOQIZONE HOLDING
CORPORATION), a Delaware corporation (the “Company”), and the Persons who have
executed the counterpart signature pages of this Agreement as an Investor
(collectively, the “Investor”).


WITNESSETH:
 
WHEREAS, the Investors are holders of units of securities consisting of (a) 8%
exchangeable notes due March 31, 2011 (the “Notes”) of MoqiZone Holdings
Limited, a Hong Kong corporation (“MoqiZone”), and (b) three year callable Class
A Warrants and three year non-callable Class B Warrants of the Company, issued
pursuant to the terms of a securities purchase agreement, dated as of the date
hereof, between the Company, certain of its Subsidiaries, the Investor and other
Persons (the “Securities Purchase Agreement”);


WHEREAS, upon consummation of the “Trestle Reverse Split” (as defined in the
Securities Purchase Agreement) and the filing of an amended and restated
certificate of incorporation of Trestle with the Secretary of State of the State
of Delaware, all of the Notes shall, by their terms, be deemed to be cancelled
and exchanged for a like stated amount of Series A convertible preferred stock,
$0.01 par value per share, of Trestle (the “Series A Preferred Stock”). The
Series A Preferred Stock is convertible at any time after issuance, at the
option of the holder, into shares of Trestle Common Stock, at a conversion price
of $1.80 per share; and


WHEREAS, the Company has agreed with the Investor to grant certain registration
rights with respect to the “Registrable Securities” (as hereinafter defined);


NOW THEREFORE, in consideration of the foregoing, the parties agree as follows:


1.            Definitions.  All capitalized terms not otherwise defined in this
Agreement shall have the same meaning as they are defined in the Securities
Purchase Agreement.  In addition, as used in this Agreement, the following terms
shall have the following meanings:


“Business Day” - shall mean any day other than Saturday or Sunday or any other
day when Citibank NA, New York, New York, is not open for business.
 
“Class A Warrants” shall mean the three year warrants expiring on May 31, 2012
entitling the Holder to purchase shares of Common Stock of the Company at an
exercise price of $2.50 per share, and subject to redemption under certain
circumstances.
 
“Class B Warrants” shall mean the three year warrants expiring on May 31, 2012
entitling the Holder to purchase shares of Common Stock of the Company at an
exercise price of $3.00 per share.

 
 

--------------------------------------------------------------------------------

 
 
“Commission” or “SEC” - shall mean the United States Securities and Exchange
Commission, or any other federal agency at the time administering the Securities
Act.
 
“Common Stock” shall mean the common stock, $0.001 par value per share of the
Company.


“Conversion Shares” shall mean the shares of Common Stock issuable upon
conversion of the Series A Preferred Stock.


“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, or
any similar federal statute and the rules and regulations thereunder, all as the
same shall be in effect at the time.


“Holder” shall mean the Investor and any other holder of outstanding Registrable
Securities or anyone who holds outstanding Registrable Securities to whom the
registration rights conferred by this Agreement have been transferred in
compliance with this Agreement.


“Initiating Holders” shall mean any Holder or Holders of at least fifty-one
percent (51%) of the Registrable Securities then outstanding.


“Offering” shall mean the offering of up to $8,000,000 of units of securities of
MoqiZone and the Company consisting of the Notes, the Class A Warrants and the
Class B Warrants.


“Placement Agent Warrants” shall mean the three year warrants expiring May 31,
2012 issued to [  ], as placement agent to MoqiZone and the Company, entitling
the Holder to purchase, for $3.00 per share, that number of shares of Common
Stock of the Company equal to 10% of the aggregate number of Conversion Shares
and Warrant Shares issuable to Investors upon completion of the Offering.


“Register,” “registered” and “registration” shall refer to a registration
effected by preparing and filing a Registration Statement in compliance with the
Securities Act, and the declaration or ordering of the effectiveness of such
Registration Statement, and compliance with applicable state securities laws of
such states in which Holders notify the Company of their intention to offer
Registrable Securities.


“Registrable Securities” shall mean all of the following to the extent the same
have not been sold to the public: (i) any and all of the Warrant Shares; (ii)
any and all of the Conversion Shares; (iii) any shares of capital stock issued
in respect of the Warrant Shares or Conversion Shares referred to in (i) or (ii)
above in any reorganization; (iv) any shares of capital stock issued in respect
of the Warrant Shares, Conversion Shares or capital stock referred to in (i),
(ii) or (iii) as a result of a stock split, stock dividend, recapitalization or
combination; or (v) any shares of capital stock issued in respect of the Warrant
Shares, Conversion Shares or capital stock referred to in (i), (ii), (iii) or
(iv) as a result of the application of the anti-dilution provisions of the
Series A Preferred Stock or the Warrants. Notwithstanding the foregoing,
Registrable Securities shall not include otherwise Registrable Securities (i)
sold by a person in a transaction in which his rights under this Agreement are
not properly assigned; or (ii) (A) sold to or through a broker or dealer or
underwriter in a public distribution or a public securities transaction, or (B)
sold in a transaction exempt from the registration and prospectus delivery
requirements of the Securities Act under Section 4(1) thereof so that all
transfer restrictions, and restrictive legends with respect thereto, if any, are
removed upon the consummation of such sale or (C) the registration rights
associated with such securities have been terminated pursuant to Section 13 of
this Agreement.  Notwithstanding the foregoing, the Registrable Securities shall
cease to be Registrable Securities if and to the extent that the Holder is able
to dispose of all of such Holder’s Registrable Securities (i) in one three-month
period pursuant to the provisions of Rule 144, or (ii) otherwise pursuant to the
provisions of Rule 144(i).

 
- 2 -

--------------------------------------------------------------------------------

 


“Rule 144” shall mean Rule 144, as amended from time to time, under the
Securities Act or any successor or similar rule as may be enacted by the
Commission from time to time, but shall not include Rule 144A.


“Rule 144A” shall mean Rule 144A under the Securities Act or any successor or
similar rule as may be enacted by the Commission from time to time, but shall
not include Rule 144.


“Securities Act” shall mean the Securities Act of 1933, as amended, or any
similar federal statute and the rules and regulations thereunder, all as the
same shall be in effect at the time.


“Warrants” shall mean the collective reference to the Class A Warrants, the
Class B Warrants, and the Placement Agent Warrants.


“Warrant Shares” shall mean the collective reference to the shares of Common
Stock issuable upon exercise of the Warrants.


2.            Restrictions on Transferability.  The Registrable Securities shall
not be sold, assigned, transferred or pledged except upon the conditions
specified in this Agreement, which conditions are intended to ensure compliance
with the provisions of the Securities Act. Each Holder will cause any proposed
purchaser, assignee, transferee, or pledgee of the Registrable Securities held
by a Holder to agree to take and hold such securities subject to the provisions
and upon the conditions specified in this Agreement.


3.            Restrictive Legend.  Each certificate representing Registrable
Securities shall (unless otherwise permitted by the provisions of Section 4
below) be stamped or otherwise imprinted with a legend as provided in Warrant
(in addition to any legend required under applicable state securities laws or
otherwise).  Each Holder consents to the Company making a notation on its
records and giving instructions to any transfer agent of the Registrable
Securities in order to implement the restrictions on transfer established in
this Agreement.


4.            Notice of Proposed Transfer.  The Holder of each certificate
representing Registrable Securities, by acceptance thereof, agrees to comply in
all respects with the provisions of this Section 4.  Each such Holder agrees not
to make any disposition of all or any portion of any Registrable Securities
unless and until:

 
- 3 -

--------------------------------------------------------------------------------

 


a.           There is in effect a Registration Statement under the Securities
Act covering such proposed disposition and such disposition is made in
accordance with such Registration Statement; or


b.           Such Holder shall have notified the Company of the proposed
disposition and shall have furnished the Company with a detailed statement of
the circumstances surrounding the proposed disposition, and if reasonably
requested by the Company, such Holder shall furnish the Company with an opinion
of counsel, reasonably satisfactory to the Company that such disposition shall
not require registration of such shares under the Securities Act.  It is agreed,
however, that no such opinion will be required for Rule 144 or Rule 144A
transactions, except as required by the Company’s transfer agent or in unusual
circumstances.


c.           Notwithstanding the provisions of paragraphs (a) and (b) above, no
such Registration Statement or opinion of counsel shall be necessary for a
transfer by a Holder which is a partnership to a partner of such partnership or
a retired partner of such partnership who retires after the date hereof, or to
the estate of any such partner or retired partner or the transfer by gift, will,
or intestate succession of any partner to his spouse or siblings, lineal
descendants or ancestors of such partner or spouse, provided, however, that such
transferee agrees in writing to be subject to all of the terms hereof to the
same extent as if he were an original Holder hereunder.


5.            Resale Registration Statement.


Not later than thirty (30) days after the completion of the Trestle Reverse
Split, the Company shall file with the SEC a Registration Statement (the “Resale
Registration Statement”) registering for resale at prevailing market prices all
of the Registrable Securities.  The Company shall use its best efforts to obtain
effectiveness of the Registration Statement with respect to all Registrable
Securities no later than one hundred and fifty (150) days after the completion
of the Trestle Reverse Split, and shall respond to all oral and written comments
from the staff of the SEC.


a.           The parties shall endeavor to take all actions reasonably required
to obtain effectiveness of such Resale Registration Statement or, if and to the
extent such rule becomes available, utilize the re-sale exemptions provided
under Rule 144 in order to provide liquidity for these shares.


b.           In the event that the Company shall for any reason fail to:


(i)           file with the SEC the initial Resale Registration Statement within
thirty (30) days after the date of the Series A Preferred Stock Issuance (the
“Required Filing Date”); or

 
- 4 -

--------------------------------------------------------------------------------

 

(ii)           cause such Resale Registration Statement to be declared effective
by the SEC within one hundred and fifty (150) days after the completion of the
Offering (the “Required Effective Date”), then and in either such event, the
Company shall pay to the Investors a cash amount that shall be equal to two
percent (2%) of the aggregate principal amount of the Notes or aggregate Stated
Value of the Series A Preferred Stock (as applicable) for each month (or part
thereof) following the Required Filing Date that the Resale Registration
Statement shall not have been duly filed with the SEC, and/or for each month (or
part thereof) following the Required Effective Date that the Resale Registration
Statement shall not have been declared effective by the SEC (the “Late
Registration Payment”).  Such Late Registration Payment shall be paid to the
Investors within 30 days after the end of each month in which such Late
Registration Payment shall be payable, and until the Company shall have complied
with the provisions of this Section 5b.


Without limiting any of the other rights of the holders of Registrable
Securities hereunder, the failure by the Company to timely make any or all of
such Late Registration Payments shall constitute an Event of Default under the
Notes.


Notwithstanding the foregoing, the aggregate amount of the Late Registration
Payment shall: (a) not exceed ten percent (10%) of the aggregate principal
amount of the Notes or aggregate Stated Value of the Series A Preferred Stock
(as applicable); and (b) in the event that the Company complies with Section
5b(i) above, but the effectiveness of such Resale Registration Statement is
delayed beyond such 150 day period solely by reason of comments from the SEC
relating to the application of Rule 415, as promulgated under the Securities
Act, then the Late Payment shall be based on two percent (2%) of the portion of
the Investor’s initial investment in the Notes that corresponds to the number of
such Investor’s Registrable Securities permitted to be registered by the
Commission pursuant to Rule 415.


c.           Notwithstanding anything to the contrary contained in this Section
5, in the event that the SEC, in its application of Rule 415 as promulgated
under the Securities Act, requires any holder of Registrable Securities to be
deemed to be a statutory underwriter, then and in such event the Company may
reduce the number of shares being registred under such Resale Registration
Statement in order to avoid such statutory underwriter designation (if
possible), or, at the request of the holders of a majority of the Registrable
Securities, the Company shall reduce or withdraw such Resale Registration
Statement, as applicable.  In the event the Commission does not permit the
Company to register all of the Registrable Securities in the initial
Registration Statement, the Company shall use its best efforts to register the
Registrable Securities, subject to the terms of this Section 2, that were not
registered in the initial Registration Statement, as promptly as possible and in
a manner permitted by the Commission, whether by filing a subsequent
registration statement as soon as the Commission permits the Company to do so,
providing demand registration rights, or otherwise.


6.            Piggyback Registration.


a.           If at any time or from time to time, the Company shall determine to
register any of its securities, for its own account or the account of any of its
shareholders, other than (A) a registration relating solely to employee benefit
plans, (B) a registration relating solely to an SEC Rule 145 transaction, or (C)
a Registration Statement on any form (excluding Form SB-2, S-1, S-3, F-1 or F-3,
or their successor forms) which does not include substantially the same
information as would be required to be included in a Resale Registration
Statement covering the sale of Registrable Securities, the Company will:

 
- 5 -

--------------------------------------------------------------------------------

 


i.           give to each Holder written notice thereof as soon as practicable
prior to filing the Registration Statement; and


ii.           use its best efforts include in such registration and in any
underwriting involved therein, all the Registrable Securities specified in a
written request or requests, made within fifteen (15) days after receipt of such
written notice from the Company, by any Holder or Holders, except as set forth
in subsection 6(b) below.


b.           If the registration is for a registered public offering involving
an underwriting, the Company shall so advise the Holders as a part of the
written notice given pursuant to Section 6(a)(i).  In such event, the right of
any Holder to registration pursuant to Section 6 shall be conditioned upon such
Holder’s participation in such underwriting and the inclusion of such Holder’s
Registrable Securities in the underwriting to the extent provided herein. All
Holders proposing to distribute their securities through such underwriting shall
(together with the Company and the other holders distributing their securities
through such underwriting) enter into an underwriting agreement in customary
form with the underwriter or underwriters selected for such underwriting by the
Company.  Notwithstanding any other provision of this Section 6, it is
anticipated and, by their execution of this Agreement, each Holder acknowledges,
that the managing underwriter(s):


(i)            may require that each Holder including Registrable Securities in
such registered underwritten public offering agree to “lock up” such Registrable
Securities and refrain from effecting any sale of distribution of such
Registrable Securities for a period of up to one hundred and eighty (180) days
following the effective date of the Registration Statement in respect of such
underwritten public offering by the Company; or


(ii)           may determine that marketing factors require: (A) either a
limitation on the number of shares to be underwritten, in which event, the
managing underwriter(s) may limit the number of Registrable Securities to be
included in the registration and underwriting; or (B) that all of the
Registrable Securities must be excluded entirely from such underwritten public
offering registration for the Company (provided that no shares held by officers
and directors of the Company, other than Registrable Securities that may be
owned by officers and directors, shall be included in the registration and
underwriting).


c.           The Company shall so advise all Holders and the other Holders
distributing their securities through such underwriting pursuant to piggyback
registration rights similar to this Section 6, and the number of shares of
Registrable Securities and other securities that may be included in the
registration and underwriting shall be allocated among all Holders and other
holders in proportion, as nearly as practicable, to the respective amounts of
Registrable Securities held by such Holders and other securities held by other
holders at the time of filing the Registration Statement. If any Holder
disapproves of the terms of any such underwriting, he may elect to withdraw
therefrom by written notice to the Company and the managing underwriter. If, by
the withdrawal of such Registrable Securities, a greater number of Registrable
Securities held by other Holders may be included in such registration (up to the
limit imposed by the underwriters), the Company shall offer to all Holders who
have included Registrable Securities in the registration the right to include
additional Registrable Securities. Any Registrable Securities excluded or
withdrawn from such underwriting shall be withdrawn from such registration.

 
- 6 -

--------------------------------------------------------------------------------

 


7.            Expenses of Registration.  In addition to the fees and expenses
contemplated by Section 8 hereof, all expenses incurred in connection with all
registrations pursuant to Section 5 or Section 6 hereof, including without
limitation all registration, filing and qualification fees, printing expenses,
and all fees and disbursements of counsel for the Company and any reasonable
fees for legal counsel to the Investor and all other Holders of Registrable
Securities (provided that any fees for counsel shall be approved by the Company
in writing in advance if greater then $10,000), and expenses of any special
audits of the Company’s financial statements incidental to or required by such
registration, shall be borne by the Company, except that the Company shall not
be required to pay underwriters’ fees, discounts or commissions relating to
Registrable Securities or fees of a separate legal counsel of a Holder other
than the counsel described above.


8.            Registration Procedures.  In the case of each registration
affected by the Company pursuant to this Agreement, the Company will keep each
Holder participating therein advised in writing as to the initiation of each
registration and as to the completion thereof. In addition, at its expense the
Company will:


a.           keep such registration pursuant to Section 5 continuously effective
until all of the securities covered by such Registration Statement have been
sold pursuant to such Registration Statement or all of the Registrable
Securities covered by such Registration Statement may be sold without
registration under Rule 144 of the Securities Act;


b.           promptly prepare and file with the Commission such amendments and
supplements to such Registration Statement and the prospectus used in connection
therewith as may be necessary to comply with the provisions of the Securities
Act, and to keep such Registration Statement effective for that period of time
specified in Section 9(a) above;


c.           furnish such number of prospectuses and other documents incident
thereto as a Holder from time to time may reasonably request;


d.           use reasonable best efforts to obtain the withdrawal of any order
suspending the effectiveness of a Registration Statement, or the lifting of any
suspension of the qualification of any of the Registrable Securities for sale in
any jurisdiction, at the earliest possible moment;


e.           register or qualify such Registrable Securities for offer and sale
under the securities or blue sky laws of such jurisdictions as any Holder or
underwriter reasonably requires, and keep such registration or qualification
effective during the period set forth in Section 8(a) above;

 
- 7 -

--------------------------------------------------------------------------------

 


f.           cause all Registrable Securities covered by such registrations to
be listed or quoted on each securities exchange, including the NYSE Amex, on
which similar securities issued by the Company are then listed or quoted,


g.           enter into such customary agreements (including underwriting
agreements in customary form) and take all such other actions as the holders of
a majority of the Registrable Securities being sold or the underwriters, if any,
reasonably, request in order to expedite or facilitate the disposition of such
Registrable Securities (including, without limitation, effecting a stock split
or a combination of shares);


h.           make available for inspection upon reasonable request by any seller
of Registrable Securities  and any attorney, accountant or other agent retained
by any such seller or underwriter, all financial and other records, pertinent
corporate documents and properties of the Company, and cause the Company’s
officers, directors, employees and independent accountants to supply all
information reasonably requested by any such seller, underwriter, attorney,
accountant or agent in connection with such Registration Statement;


i.           notify each Holder, at any time a prospectus covered by such
Registration Statement is required to be delivered under the Securities Act, of
the happening of any event of which it has knowledge as a result of which the
prospectus included in such Registration Statement, as then in effect, includes
an untrue statement of a material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in the light of the circumstances then existing;


j.           notify the Holders of Registrable Securities as promptly as
possible (and, in the case of (i)(A) below, not less than three (3) days prior
to such filing, and in the case of (iii) below, on the same day of receipt by
the Company of such notice from the Commission) and (if requested by any such
Person) confirm such notice in writing no later than two (2) Business Days
following the day (i)(A) when a Prospectus or any Prospectus supplement or
post-effective amendment to the Registration Statement is filed; (B) when the
Commission notifies the Company whether there will be a "review" of such
Registration Statement and whenever the Commission comments in writing on such
Registration Statement and (C) with respect to the Registration Statement or any
post-effective amendment, when the same has become effective; (ii) of any
request by the Commission or any other Federal or state governmental authority
for amendments or supplements to the Registration Statement or Prospectus or for
additional information; (iii) of the issuance by the Commission of any stop
order suspending the effectiveness of the Registration Statement covering any or
all of the Registrable Securities or the initiation or threatening of any
Proceedings for that purpose; and (iv) of the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction, or the initiation or threatening of any Proceeding for such
purpose;


i.           take such other actions as shall be reasonably requested by any
Holder.

 
- 8 -

--------------------------------------------------------------------------------

 


9.            Indemnification.


a.           In the event of a registration of any of the Registrable Securities
under the Securities Act pursuant to Section 5 or Section 6 of this Agreement,
the Company will indemnify and hold harmless each Holder of such Registrable
Securities thereunder and each other person, if any, who controls such Holder
within the meaning of the Securities Act, against any losses, claims, damages or
liabilities, joint or several, to which such Holder, underwriter or controlling
person may become subject under the Securities Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon any untrue statement or alleged untrue statement of any
material fact contained in any Registration Statement under which such
Registrable Securities were registered under the Securities Act, any preliminary
prospectus or final prospectus contained therein, or any amendment or supplement
thereof, or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, or any violation by the Company of any
rule or regulation promulgated under the Securities Act or any state securities
law applicable to the Company and relating to action or inaction required of the
Company in connection with any such registration, and will reimburse each such
Holder, each of its officers, directors and partners, and each person
controlling such Holder, each such underwriter and each person who controls any
such underwriter, for any reasonable legal and any other expenses incurred in
connection with investigating, defending or settling any such claim, loss,
damage, liability or action, provided that the Company will not be liable in any
such case to the extent that any such claim, loss, damage or liability arises
out of or is based on any untrue statement or omission based upon written
information furnished to the Company by an instrument duly executed by such
Holder or underwriter specifically for use therein.


b.           Each Holder will, if Registrable Securities held by or issuable to
such Holder are included in the securities as to which such registration is
being effected, indemnify and hold harmless the Company, each of its directors
and officers, each underwriter, if any, of the Company’s securities covered by
such a Registration Statement, each person who controls the Company and each
underwriter within the meaning of the Securities Act, and each other such
Holder, each of its officers, directors and partners and each person controlling
such Holder, against all claims, losses, expenses, damages and liabilities (or
actions in respect thereof) arising out of or based on any untrue statement (or
alleged untrue statement) of a material fact contained in any such Registration
Statement, prospectus, offering circular or other document, or any omission (or
alleged omission) to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, and will reimburse
the Company, such Holders, such directors, officers, partners, persons or
underwriters for any reasonable legal or any other expenses incurred in
connection with investigating, defending or settling any such claim, loss,
damage, liability or action, in each case to the extent, but only to the extent,
that such untrue statement (or alleged untrue statement) or omission (or alleged
omission) is made in such Registration Statement, prospectus, offering circular
or other document in reliance upon and in conformity with written information
furnished to the Company by an instrument duly executed by such Holder
specifically for use therein; provided, however, the total amount for which any
Holder, its officers, directors and partners, and any person controlling such
Holder, shall be liable under this Section 9(b) shall not in any event exceed
the aggregate proceeds received by such Holder from the sale of Registrable
Securities sold by such Holder in such registration.

 
- 9 -

--------------------------------------------------------------------------------

 


c.           Each party entitled to indemnification under this Section 9 (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claims as to which indemnity may be sought, and
shall permit the Indemnifying Party to assume the defense of any such claim or
any litigation resulting therefrom, provided that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or litigation, shall be
approved by the Indemnified Party (whose approval shall not be unreasonably
withheld), and the Indemnified Party may participate in such defense at such
party’s expense, and provided further that the failure of any Indemnified Party
to give notice as provided herein shall not relieve the Indemnifying Party of
its obligations hereunder, unless such failure resulted in actual detriment to
the Indemnifying Party. No Indemnifying Party, in the defense of any such claim
or litigation, shall, except with the consent of each Indemnified Party, consent
to entry of any judgment or enter into any settlement which does not include as
an unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect of such claim or
litigation.


d.           Notwithstanding the foregoing, to the extent that the provisions on
indemnification contained in the underwriting agreements entered into among the
selling Holders, the Company and the underwriters in connection with the
underwritten public offering are in conflict with the foregoing provisions, the
provisions in the underwriting agreement shall be controlling as to the
Registrable Securities included in the public offering;


e.           If the indemnification provided for in this Section 9 is held by a
court of competent jurisdiction to be unavailable to an indemnified party with
respect to any loss, liability, claim, damage or expense referred to therein,
then the indemnifying party, in lieu of indemnifying such indemnified party
thereunder, shall contribute to the amount paid or payable by such indemnified
party as a result of such loss, liability, claim, damage or expense in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party on the one hand and of the indemnified party on the other hand in
connection with the statements or omissions which resulted in such loss,
liability, claim, damage or expense as well as any other relevant equitable
considerations. The relevant fault of the indemnifying party and the indemnified
party shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission to state a
material fact relates to information supplied by the indemnifying party or by
the indemnified party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
Notwithstanding the foregoing, the amount any Holder shall be obligated to
contribute pursuant to this Section 9(e) shall be limited to an amount equal to
the proceeds to such Holder of the Restricted Securities sold pursuant to the
Registration Statement which gives rise to such obligation to contribute (less
the aggregate amount of any damages which the Holder has otherwise been required
to pay in respect of such loss, claim, damage, liability or action or any
substantially similar loss, claim, damage, liability or action arising from the
sale of such Restricted Securities).


f.           The indemnification provided by this Section 9 shall be a
continuing right to indemnification and shall survive the registration and sale
of any securities by any Person entitled to indemnification hereunder and the
expiration or termination of this Agreement.

 
- 10 -

--------------------------------------------------------------------------------

 


10.          Information by Holder.  The Holder or Holders of Registrable
Securities included in any registration shall promptly furnish to the Company
such information regarding such Holder or Holders and the distribution proposed
by such Holder or Holders as the Company may reasonably request in writing and
as shall be required in connection with any registration referred to herein.


11.          Rule 144 Reporting.  With a view to making available to Holders of
Registrable Securities the benefits of certain rules and regulations of the SEC
which may permit the sale of the Registrable Securities to the public without
registration, the Company agrees at all times to file with the Commission all
reports and other documents required of the Company under the Securities Act and
the Exchange Act.


12.          Transfer of Registration Rights.  The rights to cause the Company
to register Registrable Securities of a Holder and keep information available
granted to a Holder by the Company under Section 5 or Section 6 of this
Agreement may be assigned by a Holder to any partner or shareholder of such
Holder, to any other Holder, or to a transferee or assignee; provided, that the
Company is given written notice by the Holder at the time of or within a
reasonable time after said transfer, stating the name and address of said
transferee or assignee and identifying the securities with respect to which such
registration rights are being assigned.


13.          Termination of Rights.  The rights of any particular Holder to
cause the Company to register securities under Section 5 or Section 6 of this
Agreement shall terminate with respect to such Holder at such time that such
Holder is able to dispose of all of such Holder’s Registrable Securities (i) in
one three-month period pursuant to the provisions of Rule 144, provided that
such Holder holds not more than one percent (1%) of the outstanding voting stock
of the Company, or (ii) otherwise pursuant to the provisions of Rule 144.


14           Remedies upon Default or Delay.  Without limitation of any other
remedy available to a Holder under applicable law or otherwise, if the Company
shall (1) fail to register Registrable Securities after it shall have been
requested to do so by a Holder or otherwise required to do so in accordance with
Section 5 or Section 6 of this Agreement, or (2) fail to perform any of its
obligations hereunder and as a result of such failure Holders have not been able
to sell their Registrable Securities, or (3) act or fail to act in any manner
such that one or more Holders have been delayed in the sale of their Registrable
Securities, which delay is not expressly permitted by this Agreement, then any
Holder adversely affected by such action, failure or delay shall be entitled to
the relief set forth in Section 5 or Section 6 above.


15.          Miscellaneous.


a.           Amendments. This Agreement may be amended only by a writing signed
by the Holders of a majority of the Registrable Securities, as constituted from
time to time. The Holders hereby consent to future amendments to this Agreement
that permit future investors, other than employees, officers or directors of the
Company, to be made parties hereto and to become Holders of Registrable
Securities; provided, however, that no such future amendment (even if approved
by Holders of a majority of the Registrable Securities), may materially impair
or adversely affect the rights of the Holders hereunder without obtaining the
requisite consent of the effected Holders, as set forth above. For purposes of
this Section, Registrable Securities held by the Company or beneficially owned
by any officer or employee of the Company shall be disregarded and deemed not to
be outstanding.

 
- 11 -

--------------------------------------------------------------------------------

 


b.           Counterparts. This Agreement may be executed in any number of
counterparts, all of which shall constitute a single instrument.


c.           Notices, Etc. All notices and other communications required or
permitted hereunder shall be in writing and may be sent initially by facsimile
transmission and shall be mailed by registered or certified mail, postage
prepaid, or otherwise delivered by hand or by messenger, addressed to the
addresses set forth in the Settlement Agreement.  Each such notice or other
communication shall for all purposes of this Agreement be treated as effective
or having been given when delivered if delivered personally, or, if sent by
first class, postage prepaid mail, at the earlier of its receipt or seventy-two
(72) hours after the same has been deposited in a regularly maintained
receptacle for the deposit of the United States mail, addressed and mailed as
aforesaid.


d.           Severability. If any provision of this Agreement shall be held to
be illegal, invalid or unenforceable, such illegality, invalidity or
unenforceability shall attach only to such provision and shall not in any manner
affect or render illegal, invalid or unenforceable any other provision of this
Agreement, and this Agreement shall be carried out as if any such illegal,
invalid or unenforceable provision were not contained herein.


e.           Governing Law. This Agreement shall be governed by and construed
under the laws of the State of New York without regard to principles of conflict
of law.


f.           Facsimile
Signature.                                                      This Agreement
may be executed and delivered to the Investor containing a facsimile signature
of an executive officer of the Company; which facsimile signature the Company
acknowledges and agrees shall have the same validity and enforceability as those
the same were a ribbon original signature

 
- 12 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Registration Rights
Agreement to be duly executed on the day and year first above written.
 
THE COMPANY:
       
TRESTLE HOLDINGS, INC.
 
(to be renamed MoqiZone Holdings Corporation)
       
By:
     
Name:
   
Title:
 


 
- 13 -

--------------------------------------------------------------------------------

 
 
Investor signature page to Registration Rights Agreement
 
IN WITNESS WHEREOF, the parties hereto have caused this Registration Rights
Agreement to be duly executed on the day and year first above written.


Address of Investor:
Name of Investor:
           
By:
   

 
 
   

 
- 14 -

--------------------------------------------------------------------------------

 